UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HENRY PLATSKY,
                          Plaintiff,
                                                                    20-CV-0573 (LLS)
                    -against-
                                                                  ORDER OF SERVICE
FEDERAL BUREAU OF INVESTIGATION,
                          Defendant.


LOUIS L. STANTON, United States District Judge:

       Plaintiff brings this pro se action, asserting claims against the Federal Bureau of

Investigation (F.B.I.) under the Freedom of Information Act (FOIA), 5 U.S.C. § 552 et seq.

Plaintiff also alleges that he was denied due process because the F.B.I. included his name on a

terrorist watch list that it shared in the 1990s with the New York Police Department (NYPD),

New York Fire Department (NYFD), and the Emergency Medical Services (EMS).

       By order dated January 24, 2020, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis (IFP). For the reasons set forth below, the Court

dismisses Plaintiff’s claim for the denial of due process and directs service of the summons and

complaint on Defendant F.B.I. with regard to the FOIA claim.

                                   STANDARD OF REVIEW

       The Court must dismiss an IFP complaint, or any portion of the complaint, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).
        While the law mandates dismissal on any of these grounds, the court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.




                                                   2
                                         BACKGROUND

       Plaintiff Henry Platsky has filed numerous actions under the FOIA. 1 Through the FOIA,

Plaintiff succeeded in obtaining a 200-page file from the F.B.I. reflecting his activities between

1965 and 1971 as a member of the Marxist-Leninist Workers World Party. (ECF 2 at 4.)

       In the 1990s, Plaintiff “began to experience strange and disturbing incidents in [his] life,”

including “violence and threats” from the management and staff of the hotel where he was living

in Brooklyn, New York. (Id. at 6.) He reported these matters to the NYPD, but the officers either

“turned a blind eye or actively aided the harassment.” (Id.) Plaintiff alleges that, among other

things, he has been threatened by police vehicles when crossing the street, and he links these

incidents to a meeting in the 1990s between the F.B.I. and three agencies in New York City. He

infers that his name must be on an F.B.I. list that he believes was provided to New York City

agencies at that meeting decades ago because “[i]t was around that time that employees of all

three services began to determinedly tailor their movements to [his] own.” (Id. at 1.)

       “In the most ominous incident[,] sometime in early 1992, . . . [Plaintiff] look[ed] behind

[him] to see a police cruiser on the sidewalk headed toward [him.] The vehicle rode past [him]

and stopped at the LIRR entrance [and] at least four [officers] disgorged into the station as if

responding to an emergency.” (Id. at 7.) Plaintiff was later able to determine that, in fact, there

was no emergency at the LIRR on that date, and there was no report of this vehicle. (Id.)



       1
         See, e.g., Platsky v. NSA et al., No. 11-CV-4816 (E.D.N.Y. Jan. 30, 2013) (granting
summary judgment to defendants on Plaintiff’s FOIA claims against the NSA, F.B.I., and CIA),
aff’d, No. 13-527-CV, 2013 WL 6570766 (2d Cir. Dec. 16, 2013); Platsky v. NSA, No. 15-CV-
1529 (ALC), 2016 WL 3661534 (S.D.N.Y. July 1, 2016), aff’d, 2017 WL 4052235 (2d Cir. July
17, 2017) (granting motion for summary affirmance because the appeal “lacks an arguable basis
in law or in fact.”); Platsky v. Armand, No. 93-CV-5154, 1994 WL 681415 (E.D.N.Y. Feb. 8,
1994); Platsky v. U.S. Dep’t of Justice, No. 90-CV-1916 (E.D.N.Y.), aff’d, 990 F.2d 1251(2d
Cir. Feb. 16, 1993); Platsky v. Studeman, Dir. NSA, No. 91-CV-2314 (E.D.N.Y. Aug. 18, 1993).


                                                  3
       Plaintiff filed multiple civil suits in the Eastern District of New York arising out of this

1992 NYPD incident, but “all of them were dismissed by the court and these dismissals were

upheld on appeal.” (Id.)

       Plaintiff attaches to his complaint several reports that he made online to the City of New

York regarding his more recent encounters with the NYPD or other emergency services.

Plaintiff’s online reports document, for example, that in 2013, an ambulance suddenly turned on

its siren and reversed direction – driving the wrong way in an empty lane; Plaintiff was crossing

the street and was barely able to get out of the way of the ambulance. (Id. at 26.) On July 19,

2014, a police patrol car appeared behind Plaintiff without warning when he was walking on a

pedestrian path in Highland Park, in Brooklyn, New York. (Id. at 19.) In April 2014, a police

cruiser suddenly turned toward Plaintiff while he was crossing Franklin Avenue, and Plaintiff

had to stop and let the cruiser pass. (Id. at 20.) On October 10, 2016, a patrol car veered toward

Plaintiff as he was crossing the street in Manhattan but eventually stopped; Plaintiff “believe[s

that] this was intended as intimidation.” (Id. at 18.) Based on these and other similar incidents,

Plaintiff infers that his name was on a list passed to New York City agencies in the 1990s.

       Plaintiff alleges that on July 17, 2018, he submitted a FOIA request to the F.B.I., asking

if his “name was present on any Watch Lists used in a meeting between representatives of the

F.B.I. and . . . three New York City emergency services . . . [that] took place . . . sometime in the

1990s.” (ECF 2 at 1-2.) In the F.B.I.’s response, it referred Plaintiff “to the National Archives

and Records Administration.” (Id. at 2.) Plaintiff wrote again to the F.B.I., and on October 31,

2018, David Hardy, on behalf of the F.B.I. denied the FOIA request.

       On January 15, 2019, Plaintiff appealed the F.B.I.’s denial of his request. Plaintiff

received a response from the Administrative Appeals Staff affirming the F.B.I.’s action and




                                                  4
notifying him that he could seek review in federal district court under § 552(a)(4)(B). (Id. at 16-

17.)

                                            DISCUSSION

A.     Due Process Claims

       All suits filed in federal court must be “cases and controversies of the sort traditionally

amenable to, and resolved by, the judicial process.” Steel Co. v. Citizens for Better Env’t, 523

U.S. 83, 102 (1998). Courts implement this limit on the judicial power by ensuring that at least

one plaintiff in any federal case has “standing.” See Rumsfeld v. Forum for Acad. & Institutional

Rights, Inc., 547 U.S. 47, 53 n.2 (2006).

       Standing requires a plaintiff to show (1) “an injury in fact, (2) that is fairly traceable to

the challenged conduct of the defendant, and (3) that is likely to be redressed by a favorable

judicial decision.” Gill v. Whitford, 138 S. Ct. 1916, 1929 (2018) (internal quotation marks

omitted). Injury in fact is the “first and foremost of standing’s three elements.” Spokeo, Inc. v.

Robins, 136 S. Ct. 1540, 1547 (2016) (internal quotation marks and alterations omitted). “To

establish injury in fact, a plaintiff must show that he or she suffered an invasion of a legally

protected interest that is concrete and particularized and actual or imminent, not conjectural or

hypothetical.” Id. at 1548 (internal quotation marks omitted). A “future injury” can suffice, so

long as it is “certainly impending, or there is a substantial risk that the harm will occur.” Susan

B. Anthony List v. Dreihaus, 573 U.S. 149, 157 (2014).

       Here, Plaintiff challenges his inclusion on an F.B.I. watch list, allegedly in violation of

his constitutional due process rights. To prevail on a procedural due process claim under the

Fifth Amendment, a plaintiff must demonstrate that he was deprived of a protected property or

liberty interest. See Green v. Bauvi, 46 F.3d 189, 194 (2d Cir. 1995). Substantive due process

“provides heightened protection against government interference with certain fundamental rights


                                                  5
and liberty interests.” Washington v. Glucksberg, 521 U.S. 702, 720 (1997). Defendants violate

substantive due process where their actions are “shocking, arbitrary, or egregious,” Trombley v.

O’Neill, 929 F. Supp. 2d 81, 103 (N.D.N.Y. 2013).

       Plaintiff alleges in the complaint that he had various traffic encounters with police

vehicles and based on these encounters concludes that his name was on a “watch list” discussed

at the F.B.I.’s meeting in the 1990s with the NYPD, NYFD, and EMS. In one of Plaintiff’s

earlier suits, he made a similar argument that the F.B.I. could not, “consistent with due process,

place him or any citizen on a terrorist watch list without notice and an opportunity to be heard.”

Platsky v. Nat'l Sec. Agency, 547 F. App’x 81, 82–83 (2d Cir. 2013). The district court dismissed

his due process claim, and on appeal, the Court of Appeals for the Second Circuit held that he

had not plausibly alleged that he was on a watch list:

       [W]e agree with the District Court’s determination the Platsky does not have
       standing, because he appears to be claiming a hypothetical and speculative injury.
       ‘The irreducible constitutional minimum requires that (1) the plaintiff have
       suffered an injury in fact—an invasion of a legally protected interest which is (a)
       concrete and particularized and (b) actual or imminent, not conjectural or
       hypothetical, (2) the injury be fairly traceable to the challenged action of the
       defendant, and (3) it be likely, as opposed to merely speculative, that the injury
       will be redressed by a favorable decision.’ Hedges v. Obama, 724 F.3d 170, 188
       (2d Cir.2013) (internal quotation marks omitted). Platsky does not allege that he
       has in fact been put on an F.B.I. watch list, or even that he has been inordinately
       subjected to heightened searches while traveling, which could raise a plausible
       inference that he had been placed on such a list. Accordingly, he does not have
       standing to assert a due process claim.

Id. at *83; see also Platsky v. Armand, No. 93-CV-5154, 1994 WL 681415 (E.D.N.Y. Feb. 8,

1994) (dismissing as frivolous Platsky’s complaint alleging that the F.B.I. and members of the

NYPD and the NYFD “began ostentatiously monitoring the plaintiff’s activities and harassing”

him, and his neighbors began a campaign of banging, bumping, and squealing noises).

       Plaintiff’s allegations in this complaint that he had various traffic encounters with police

vehicles likewise do not give rise to a plausible inference that the F.B.I. and members of the


                                                 6
NYPD and the NYFD were monitoring Plaintiff based on his inclusion on a watch list. Because

these allegations of routine traffic encounters do not plausibly suggest that authorities placed

Plaintiff on a watch list, Plaintiff does not have standing to assert a claim that he was deprived,

without due process, of a protected interest in being free from placement on a watch list, and the

Court dismisses Plaintiff’s due process claim for lack of standing.

B.     Freedom of Information Act (FOIA) Claim

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service

to serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules

of Civil Procedure generally requires that the summons and complaint be served within 90 days

of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and complaint until the Court reviewed the complaint and ordered that a summons be

issued. The Court therefore extends the time to serve until 90 days after the date the summons is

issued. If the complaint is not served within that time, Plaintiff should request an extension of

time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,

378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

       To allow Plaintiff to effect service on Defendant F.B.I through the U.S. Marshals Service,

the Clerk of Court is instructed to fill out a U.S. Marshals Service Process Receipt and Return


                                                  7
form (“USM-285 form”) for Defendant F.B.I. The service address for this Defendant is: Federal

Bureau of Investigation, 26 Federal Plaza, 23rd Floor, New York, N.Y. 10278. The Clerk of

Court is further instructed to: (1) mark the box on the USM-285 form labeled “Check for service

on U.S.A.”; and (2) issue a summons and deliver to the Marshals Service a copy of this order and

all other paperwork necessary for the Marshals Service to effect service on the United States.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package. The Court dismisses Plaintiff’s due process claim for lack of standing and

only the FOIA claim will proceed.

        The Clerk of Court is further instructed to complete the USM-285 form with the address

for Defendant Federal Bureau of Investigation and deliver to the U.S. Marshals Service all

documents necessary to effect service.

SO ORDERED.

 Dated:    March 31, 2020
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                  8
